Citation Nr: 0911256	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  07-26 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased (initial) disability rating 
for service-connected right knee disability, currently 
evaluated 10 percent disabling.

2.  Entitlement to an increased (initial) disability rating 
for service-connected left knee disability, currently 
evaluated 10 percent disabling.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from July 1970 to July 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

Procedural history

In January 2006, the RO received the Veteran's claim of 
entitlement to service connection for bilateral knee 
disabilities.  In the July 2006 rating decision, the RO 
granted service connection for disabilities of both knees and 
assigned the left knee a temporary evaluation of 100 percent 
from January 27, 2006 [based on an arthroscopic surgery and a 
period of convalescence] and a 10 percent evaluation from 
March 1, 2006.  The RO assigned the right knee a 10 percent 
evaluation effective January 27, 2006, a temporary evaluation 
of 100 percent from April 25, 2006 [based on an arthroscopic 
surgery and period of convalescence] and a 10 percent 
evaluation from June 1, 2006.

The Veteran disagreed with the ratings assigned to the 
service-connected right and left knee disabilities and 
initiated this appeal.  The appeal was perfected by the 
timely submission of the Veteran's substantive appeal [VA 
Form 9] in August 2007.  



In December 2006, the Veteran underwent another arthroscopic 
surgery of his right knee.  In an April 2007 rating decision, 
the RO granted the Veteran a 100 percent evaluation from 
December 27, 2006 and a 10 percent evaluation for the right 
knee effective February 1, 2007.  

In August 2008, the Veteran presented sworn testimony during 
a personal hearing in San Antonio, Texas which was chaired by 
the undersigned Veterans Law Judge.  
A transcript of the hearing has been associated with the 
Veteran's VA claims file.  

At the August 2008 hearing, the Veteran submitted a packet of 
additional medical evidence directly to the Board.  The 
Veteran waived local consideration of this evidence.  See 38 
C.F.R. §§ 19.9, 20.1304(c) (2008). 

Issues not on appeal

At the Veteran's August 2008 Travel Board hearing, he 
testified that he was unable to work due to his service-
connected bilateral knee disabilities.  Additionally, the 
Veteran has presented evidence [i.e. a May 2008 letter from 
Dr. S.M] which states that he is "incapable of working."  
Accordingly, it appears that the Veteran has made an informal 
claim of entitlement to total disability based upon 
individual unemployability due to service- connected 
disabilities (TDIU).  See Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  To the Board's knowledge, the RO has yet 
to adjudicate this issue.  This matter is referred to the RO 
for appropriate action.

Additionally, at the August 2008 Board hearing, the Veteran, 
through his representative, appeared to assert a claim of 
entitlement to service connection for a right ankle 
disability on a secondary basis.  See the August 2008 Board 
hearing transcript, pg. 4.  The Board notes that the Veteran 
has not yet filed a claim for such.  The Board refers this 
issue to the RO for appropriate action.  See Godfrey v. 
Brown,  7 Vet. App. 398 (1995) [the Board does not have 
jurisdiction of issues not yet adjudicated by the RO]; see 
also Bernard v. Brown, 4 Vet. App. 384 (1993).  


FINDINGS OF FACT

1.  The Veteran's right knee disability is manifested by X-
ray evidence of arthritis, pain, limitation of motion, and 
moderate lateral instability.

2.  The Veteran's left knee disability is manifested by X-ray 
evidence of arthritis, pain, limitation of motion, and slight 
lateral instability.

3.  The evidence does not show that the Veteran's bilateral 
knee disabilities are so exceptional or unusual that referral 
for extraschedular consideration by the designated authority 
is required.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for arthritis of the right knee are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.71, 4.71a, 
Diagnostic Codes 5003, 5010, 5260, 5261 (2008).

2.  The criteria for a separate disability rating of 20 
percent for lateral instability of the right knee have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2008); VA O.G.C. Prec. Op. No. 23-97 
(July 1, 1997).

3.  The criteria for a disability rating in excess of 10 
percent for arthritis of the left knee are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.71, 4.71a, 
Diagnostic Codes 5003, 5010, 5260, 5261 (2008).

4.  The criteria for a separate disability rating of 10 
percent for lateral instability of the left knee have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2008); VA O.G.C. Prec. Op. No. 23-97 
(July 1, 1997).

5.  The criteria for referral for increased disability 
ratings for the Veteran's service-connected bilateral knee 
disabilities on an extraschedular basis are not met.  
38 C.F.R. § 3.321(b)(1) (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to an increased (initial) disability rating 
for service-connected right knee disability, currently 
evaluated 10 percent disabling.

2.  Entitlement to an increased (initial) disability rating 
for service-connected left knee disability, currently 
evaluated 10 percent disabling.

The Veteran seeks entitlement to increased initial disability 
ratings in excess of 10 percent each for his service-
connected right and left knee disabilities.  Because these 
issues involve the application of identical law to similar 
facts, in the interest of economy they will be addressed 
together.

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist a claimant in 
the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  



Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of this notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant, but not mentioning who is responsible for 
obtaining such evidence, did not meet the standard erected by 
the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.

The Board observes that the Veteran received a general VCAA 
notice letter, dated March 2006, in conjunction with his then 
pending, and later granted, claims of entitlement to service 
connection.  Although the aforementioned VCAA letter did not 
specifically include any information pertaining to the 
evidence necessary to substantiate claims for higher ratings, 
once service connection is granted the notice requirements of 
38 U.S.C.A. § 5103(a) are satisfied and no further notice is 
needed.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); see also VAOPGCPREC 8-2003.  

The RO generally informed the Veteran of VA's duty to assist 
him in the development of his claims in the March 2006 
letter.  Specifically, the letter stated that VA would assist 
the Veteran in obtaining relevant records from any Federal 
agency, including those from the military, VA Medical 
Centers, and the Social Security Administration.  With 
respect to private treatment records, the VCAA letter 
informed the Veteran that VA would make reasonable efforts to 
request such records.  The letter also indicated that a VA 
examination would be scheduled if necessary to make a 
decision as to the Veteran's claims.

The March 2006 letter emphasized:  "If the evidence is not 
in your possession, you must give us enough information about 
the evidence so that we can request it from the person or 
agency that has it.  If the holder of the evidence declines 
to give it to us, asks for a fee to provide it, or VA 
otherwise cannot get the evidence, we will notify you.  It is 
your responsibility to make sure we receive all requested 
records that are not in the possession of a Federal 
department or agency."  [Emphasis as in the original].

The VCAA letter specifically requested, "[i]f there is any 
other evidence or information that you think will support 
your claim, please let us know."  This complies with the 
"give us everything you've got" provision formerly contained 
in 38 C.F.R. § 3.159(b) in that it informed the Veteran that 
he could submit or identify evidence other than what was 
specifically requested by the RO.  [The Board observes that 
38 C.F.R. § 3.159 was recently revised, effective as of May 
30, 2008.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  
The final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.]  

In Dingess/Hartman v. Nicholson, supra, the Court observed 
that a claim of entitlement to service connection consists of 
five elements:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided specific Dingess notice in the March 
2006 VCAA letter.  The letter detailed the evidence 
considered in determining a disability rating, including, 
"nature and symptoms of the condition; severity and duration 
of the symptoms; and impact of the condition and symptoms on 
employment."  The March 2006 letter also advised the Veteran 
as to examples of evidence that would be pertinent to a 
disability rating, such as on-going treatment records, recent 
Social Security determinations, statements from employers as 
to job performance and time lost due to service-connected 
disabilities, and witness statements.

With respect to effective date, the March 2006 letter 
instructed the Veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule."  The Veteran was also advised in the letter as to 
examples of evidence that would be pertinent to an effective 
date determination, such as information about continuous 
treatment or when treatment began, service medical records 
that the Veteran may not have submitted, and reports of 
treatment while attending training in the Guard or Reserve. 

Accordingly, the Veteran received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  

The Board is aware of the Court's recent decision in Vazquez-
Flores v. Peake, 
22 Vet. App. 37 (2008) [holding that for an increased-
compensation claim, section 
§ 5103(a) requires, at a minimum, that VA notify the claimant 
that, to substantiate a claim, the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life].  However, relying on the informal guidance from 
the VA Office of the General Counsel and a VA Fast Letter 
issued in June 2008 (Fast Letter 08-16; June 2, 2008), the 
Board finds that the Vazquez-Flores decision does not apply 
to the present case.  According to VA Office of General 
Counsel, because this matter concerns an appeal from an 
initial rating decision VCAA notice obligations are fully 
satisfied once service connection has been granted.  Any 
further notice and assistance requirements are covered by 
38 U.S.C. §§ 5104(a), 7105(d)(1), and 5103A as part of the 
appeals process, upon the filing of a timely NOD with respect 
to the initial rating or effective date assigned following 
the grant of service connection.  

The Veteran has not alleged that he received inadequate VCAA 
notice.  
See Goodwin v. Peake, 22 Vet. App. 128 (2008), [holding as to 
the notice requirements for downstream earlier effective date 
claims following the grant of service connection: "that 
where a claim has been substantiated after the enactment of 
the VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements"].  

Because there is no indication that there exists any evidence 
which could be obtained to affect the outcome of this case, 
no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice is not 
required where there is no reasonable possibility that 
additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law affords that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).

In the instant case, the Board finds reasonable efforts have 
been made to assist the Veteran in obtaining evidence 
necessary to substantiate his claims and there is no 
reasonable possibility that further assistance would aid in 
substantiating the claims.  The pertinent evidence of record 
includes the Veteran's statements, service records, lay 
statements, and private treatment records.  Additionally, the 
Veteran was afforded VA examinations in May 2006 and May 
2007.

The Board observes that all due process concerns have been 
satisfied.  See 
38 C.F.R. § 3.103 (2008).  The Veteran has been accorded the 
opportunity to present evidence and argument in support of 
his claims.  He has retained the services of a representative 
and, as indicated above, testified at a personal hearing 
before the undersigned Veterans Law Judge.  

Accordingly, the Board will proceed to a decision as to the 
issues on appeal.

Pertinent law and regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities (Rating Schedule) and are 
intended to represent the average impairment of earning 
capacity resulting from disability.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
See 38 C.F.R. § 4.7 (2008).

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. 
Mansfield, 21 Vet. App. 505 (2007) [holding, "staged ratings 
are appropriate for an increased-rating claim when the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings"].

Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2008) and functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. § 4.45 (2008).  See, e.g., DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portray the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  See 
38 C.F.R. § 4.40 (2008).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  See 38 C.F.R. § 4.59 (2008).  

Assignment of diagnostic codes

The Veteran seeks entitlement to increased ratings for his 
service-connected right and left knee disabilities, which are 
each currently evaluated 10 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5010-5260 [arthritis-limitation of 
leg motion].  See 38 C.F.R. § 4.27 [hyphenated diagnostic 
codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned; the additional code is 
shown after the hyphen].

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  In this 
case, the Board has considered whether different rating codes 
are "more appropriate" than those used by the RO.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

Arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2008).  Because 
arthritis has been identified, the Veteran's bilateral knee 
disabilities are correctly rated under Diagnostic Codes 5010 
and 5003 [arthritis], with further consideration of 
Diagnostic Codes 5260 and 5261 [limitation of leg motion].  

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2008); see also Esteban v. Brown, 6 Vet. App. 
259, 261 (1994).  More specifically, VA General Counsel has 
concluded that a claimant who has arthritis and instability 
of a knee may be rated separately under Diagnostic Codes 5003 
and 5257 and that evaluation of knee dysfunction under both 
codes would not amount to pyramiding under 38 C.F.R. § 4.14.  
See VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 09-98 
(August 14, 1998).  Therefore, a veteran who has both 
arthritis and instability of the knee may be rated 
separately, provided that any separate rating must be based 
upon additional disability.  See also Degmetich v. Brown, 104 
F.3d 1328, 1331 (Fed. Cir. 1997).  

The principal manifestations of the Veteran's bilateral knee 
disabilities are limited range of motion, instability, and 
pain.  Moreover, X-ray evidence of record substantiates a 
diagnosis of degenerative arthritis of the Veteran's right 
and left knees.  Due to medical evidence which indicates that 
the Veteran has instability of both of knees, together with 
X-ray evidence of in both knees, the Board will rate the 
Veteran separately under Diagnostic Code 5257 and under 
Diagnostic Codes 5010-5003-5260-5261.

With respect to other potentially applicable diagnostic 
codes, there is no evidence of ankylosis or malunion or 
nonunion of the tibia and fibula. Thus, Diagnostic Codes 5256 
and 5262 do not apply in this case.  With respect to 
Diagnostic Codes 5258 and 5259, the Board recognizes that the 
Veteran previously had three arthroscopic surgeries of the 
bilateral knees [two on the right knee and one on the left 
knee] including repairs of meniscal tears in both knees.  
However, the medical evidence of record, including a March 
2008 Magnetic Resonance Imaging (MRI) report, demonstrates 
that the Veteran does not currently exhibit dislocated 
semilunar cartilage or symptomatic semilunar cartilage 
removal in either knee.  

Accordingly, the Board finds that Diagnostic Codes 5257 and 
5010 are the most appropriate in this case as they pertain to 
the specific knee disabilities and symptomatology from which 
the Veteran currently suffers [instability and limitation of 
motion]. 

Specific schedular criteria - knee disabilities

 (i.) Under Diagnostic Code 5257, the following levels of 
disability are included:

Recurrent subluxation or lateral instability:

30 % - severe;

20 % - moderate;

10% - slight.

The Board notes that words such as "slight", "moderate" 
and "severe" are not defined in the VA Rating Schedule.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just."  See 38 C.F.R. § 4.6 (2008).  
Although the words "slight", "moderate", and "severe" 
are not defined in VA regulations, "slight" is generally 
defined as "small in size, degree, or amount"; "moderate" 
is generally defined as "of average or medium quality, 
amount, scope, range, etc."; and "severe" is defined as 
"extremely intense."  See Webster's New World Dictionary, 
Third College Edition (1988), pgs. 1038, 871, & 1071.

(ii.) Arthritis

Arthritis, due to trauma, substantiated by X-ray findings 
will be rated as degenerative arthritis.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5010 (2008).  Under Diagnostic Code 
5003 [degenerative arthritis], arthritis of a major joint be 
rated under the criteria for limitation of motion of the 
affected joint.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010 (2008).  For the purpose 
of rating disabilities due to arthritis, the knee is 
considered a major joint. See 38 C.F.R. § 4.45 (2008).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Where, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2008).

Under Diagnostic Code 5260, limitation of flexion of the leg 
provides a non-compensable rating if flexion is limited to 60 
degrees, a 10 percent rating where flexion is limited to 45 
degrees, a 20 percent rating where flexion is limited to 
30 degrees, and a maximum 30 percent rating if flexion is 
limited to 15 degrees.

Under Diagnostic Code 5261, limitation of extension of the 
leg provides a non-compensable rating if extension is limited 
to five degrees, a 10 percent rating if limited to 10 
degrees, a 20 percent rating if limited to 15 degrees, a 30 
percent rating if limited to 20 degrees, a 40 percent rating 
if limited to 30 degrees, and a 50 percent rating if limited 
to 45 degrees.

Under Diagnostic Codes 5260 and 5261, a veteran may receive 
separate ratings for limitations in both flexion and 
extension.  See VAOPGCPREC 9-2004.

Normal range of motion for the knee is defined as follows:  
flexion to 140 degrees and extension to 0 degrees.  See 38 
C.F.R. § 4.71, Plate II (2008).

Analysis

The Veteran generally contends that his bilateral knees 
disabilities are worse than is contemplated by the currently 
assigned disability ratings.



Schedular rating

(i).  Diagnostic Code 5257 [knee instability]

Under Diagnostic Code 5257, a 10 percent disability is 
warranted when instability is slight, a 20 percent disability 
is warranted when instability of the knee is moderate, and a 
30 percent disability is warranted when instability is 
severe.  As noted above, the word "slight" is defined as 
"small in size, degree, or amount; "moderate" is defined 
as "of average or medium quantity, quality, or extent;" and 
"severe" is defined as "extremely intense."

The Board observes that the Veteran told the May 2007 VA 
examiner that he experienced instability, locking, and 
popping in his right knee as well as catching and popping 
"ten times a day."  Additionally, the May 2006 VA examiner 
documented the Veteran's complaints of weakness, instability 
when lifting, and giving way in both knees.  However, neither 
the May 2006 nor the May 2007 VA examiner documented 
instability in either of the Veteran's knees upon 
examination.  Consistently, private treatment records from 
Dr. S.M. uniformly indicate that the Veteran's right and left 
knees do not show instability upon examination.  See, e.g., 
the treatment records of Dr. S.M. dated November 2006, 
January 2007, and May 2007.  Notably, there is no medical 
evidence of recurrent subluxation.  

The Board recognizes that the Veteran requires the use of a 
right knee brace and occasionally a cane for ambulation due 
to instability.  At the August 2008 Board hearing, the 
Veteran testified that he uses the right knee braces to keep 
his knee from "jiggling" because when he walks "it feels 
as though it's going to collapse."  See the August 2008 
Board hearing transcript, pg. 4.  This is consistent with the 
report of the May 2007 VA examiner, who observed that the 
Veteran wore a right knee brace to the examination and 
discussed the periodic use of a cane for ambulation.  The 
Board also recognizes that the Veteran reported falling at 
least three times as a result of instability in his knees.  
See the August 2008 Board hearing transcript, pgs. 5, 13.  

With respect to the left knee, the Veteran did not report as 
much instability.  He evidently does not use a brace; rather, 
he testified that he used a wrap on his left knee to keep it 
from swelling.  Medical examination reports do not document 
left knee instability. 

Based on the Veteran's complaints of instability as well as 
his use of a right knee brace, his right knee disability is 
most appropriately described as "moderate".  is left knee 
disability is most appropriately described as "slight" 
under the criteria of Diagnostic Code 5257.  The Veteran is 
therefore entitled to a 20 percent rating for instability in 
his right knee and a 10 percent rating for instability in his 
left knee under Diagnostic Code 5257.  

(ii).  Diagnostic Code 5010 [arthritis]

The Veteran is currently assigned 10 percent disability 
ratings for degenerative arthritis of the right and left 
knees based on limitation of motion, specifically flexion 
under Diagnostic Code 5260.  

Under Diagnostic Code 5260, a 20 percent rating for 
limitation of flexion of the knee is warranted where flexion 
is limited to 30 degrees.  

The Veteran has been afforded two VA examinations to 
determine the extent of his bilateral knee disabilities.  
Range of motion studies conducted during the May 2007 VA 
examination showed flexion of 95 degrees in the right knee 
and 110 degrees in the left knee.  This far exceeds 
limitation to 30 degrees required for the assignment of a 20 
percent rating under Diagnostic Code 5260.  Moreover, recent 
private treatment records repeatedly document that the 
Veteran experiences normal range of motion in both knees.  
See the private treatment records of Dr. S.M. dated January 
2007, May 2007, and April 2008.  

Clearly, the reports of both VA examinations as well as the 
private treatment records contained in the claims file 
demonstrate flexion measurements which far exceed those 
required for the assignment of a 20 percent disability rating 
pursuant Diagnostic Code 5260.  

Under Diagnostic Code 5261, a 10 percent evaluation is 
warranted for limitation of knee extension to 10 degrees.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2008).  The 
medical reports consistently show extension in the Veteran's 
bilateral knees to zero degrees.  

Accordingly, the medical evidence demonstrates that the 
Veteran's bilateral knee extension measurements far exceed 
those required for the assignment of a compensable disability 
rating pursuant Diagnostic Code 5261.  Separate ratings for 
limitations in both flexion and extension under VAOPGCPREC 9-
2004 are therefore not warranted because right and left knees 
do not demonstrate extension measurements which would warrant 
compensable disability ratings under Diagnostic Code 5261.  

For the reasons set out above, under Diagnostic Codes 5260 
and 5261, respectively, the limitation of motion exhibited by 
the Veteran is not so significantly impaired or limited as to 
indicate a disability rating in excess of 10 percent 
disabling for either the right or left knee.  

DeLuca consideration 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that VA's review of a service-connected musculoskeletal 
disability must include an assessment of the functional 
impairment caused by that disability.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59 (2008).

The Veteran has complained of knee pain with limited 
mobility, fatigability, and lack of endurance.  See the VA 
examination report dated May 2007.  However, the competent 
medical evidence of record does not indicate that the 
Veteran's currently demonstrated symptomatology warrants the 
assignment of an additional disability.  
Specifically, the May 2007 VA examiner indicated that the 
Veteran complained of pain on motion in both knees, but was 
able to achieve flexion of 95 degrees on the right and 110 
degrees on the left, which exceeds the 30 degree limitation 
congruent with the assignment of a 20 percent rating 
contemplated by Diagnostic Code 5260.  Thus, the pain does 
not appear to be productive of an increased disability 
rating.  

Crucially, after noting the Veteran's complaints, the May 
2007 VA examiner specifically noted "I found no objective 
clinical evidence that function was additionally limited by 
pain, fatigue, weakness, incoordination, or lack of endurance 
with three repetitions except as noted on the examination.  
Pain appears to have the greatest functional impact."  

Thus, the only DeLuca factor present is some pain on motion.  
The Board therefore finds that additional disability, over 
and above the ratings now assigned, is not warranted.

Esteban consideration

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.   See 38 
C.F.R. § 4.25 (2008); see also Esteban v. Brown, supra.

As described above, separate ratings for the Veteran's right 
and left knee disabilities have been assigned by the board 
based on instability and limitation of motion under 
Diagnostic Codes 5257 and 5010-5003-5260, respectively.  Also 
as discussed above, separate ratings for flexion and 
extension are not warranted in either knee pursuant to 
Diagnostic Codes 5260 and 5261.  

The report of the May 2007 VA examination indicated well-
healed arthroscopic portal scars on each knee.  These scars 
were described as nontender and did not cause instability or 
interfere with range of motion.  Based on this medical 
evidence, the Board finds that separate ratings for the 
asymptomatic scars are not warranted.

Fenderson consideration 

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

The 10 percent disability rating for the right knee 
disability was assigned effective January 27, 2006.  The 10 
percent disability rating for left knee disability was 
assigned effective March 1, 2006.  [As noted above, the RO 
previously established temporary total evaluations for the 
right knee from April 25, 2006 to June 1, 2006 and from 
December 27, 2006 to February 1, 2007.  A temporary total 
evaluation for the left knee was assigned from January 27, 
2006 to March 1, 2006.]

In the instant case, the medical evidence shows that the 
Veteran's bilateral knee symptomatology has not changed 
appreciably during the appeal period.  The May 2006 and May 
2007 VA examination reports, as well as, the private 
treatment records indicate that the bilateral knee 
disabilities have remained relatively stable, aside from the 
temporary total evaluation periods.  There have been no 
medical findings and no other evidence which would allow for 
the assignment of increased disability ratings at any time 
during the period of time here under consideration, based on 
increased instability, ranges of motion more limited than 
those identified above, or any other factor.

The Board therefore finds that the separate 20 percent and 10 
percent disability ratings may be assigned for the service-
connected right knee for the entire period from January 27, 
2006 [with the obvious exception of the temporary total 
evaluation periods].  Similarly, separate 10 percent and 10 
percent disability ratings may be assigned for the service-
connected left knee for the entire period from March 1, 2006.  

Extraschedular consideration

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According 
to the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
period of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2008).

Under Thun v. Peake, No 05-2066 (U.S. Vet. App. April 23, 
2008), there is a three-step inquiry for determining whether 
a veteran is entitled to an extraschedular rating.  First, 
the Board must first determine whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability 
are inadequate.  Second, if the schedular evaluation does not 
contemplate the level of disability and symptomatology and is 
found to be inadequate, the Board must then determine whether 
the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the veteran's disability picture requires the assignment of 
an extraschedular rating.

The Veteran did not expressly raise the matter of entitlement 
to an extraschedular rating for his service-connected 
bilateral knee disabilities.  However, he has repeatedly 
articulated that he is unable to maintain gainful employment 
as a result of his bilateral knee symptomatology.  See, e.g., 
the Veteran's letter dated May 2007.

Concerning marked interference with employment, the Board 
recognizes the Veteran's contention that he is currently 
unable to work as a result of his bilateral knee 
disabilities.  The Veteran was last employed in 2006 as a 
mental health worker in a psychiatric ward, and he has 
submitted evidence to demonstrate that he is no longer able 
to maintain that type of employment as a result of his 
service-connected disabilities.  However, the only evidence 
indicating that the Veteran is incapable of maintaining at 
least sedentary employment is the recent private treatment 
records from Dr. S.M., which specifically anticipate future, 
and as yet unscheduled, knee surgeries.  See, e.g., the May 
2008 letter from Dr. S.M.  The Board cannot factor future 
disability into it current analysis.  

The extent of current occupational impairment as a result of 
the Veteran's bilateral knee symptomatology is specifically 
contemplated by the currently assigned disability ratings for 
each knee.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  
Specifically, there is no medical evidence to suggest that 
the Veteran is presently incapable of maintaining sedentary 
employment.  

Moreover, the Board has not identified an exceptional or 
unusual clinical picture as a result of the service-connected 
bilateral knee disabilities.  The Board recognizes that the 
Veteran required arthroscopic knee surgeries of both knees 
during the appeal period.  As indicated above, he was 
compensated for the surgeries and the corresponding periods 
of convalescence by the assignment of 100 percent 
evaluations.  The record does not indicate that the Veteran 
has otherwise been hospitalized as a result of his service-
connected bilateral knee disabilities.  

Accordingly, the record does not demonstrate any other reason 
why extraschedular ratings should be assigned.  As there is 
no factor which takes the disabilities outside the usual 
rating criteria, the Board has therefore determined that 
referral of the case for extraschedular consideration 
pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

In short, the evidence does not support the proposition that 
the Veteran's service-connected bilateral knee disabilities 
presents such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards and warrant the assignment of 
extraschedular ratings under 38 C.F.R. 
§ 3.321(b)(1) (2008).







ORDER

Entitlement to an increased disability rating for arthritis 
of the right knee is denied.

Entitlement to a separate 20 percent disability rating for 
instability of the right knee is granted, subject to 
controlling regulations applicable to the payment of monetary 
benefits.

Entitlement to an increased disability rating for arthritis 
of the left knee is denied.

Entitlement to a separate 10 percent disability rating for 
instability of the left knee is granted, subject to 
controlling regulations applicable to the payment of monetary 
benefits.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


